Case 3:19-bk-30822       Doc 61    Filed 07/18/19 Entered 07/18/19 12:02:26            Desc Main
                                   Document     Page 1 of 6



                     IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 DAYTON DIVISION

    IN RE:                                   )          Chapter 7 (Involuntary)
                                             )
    TAGNETICS INC.,                          )          Case No. 19-30822
                                             )
                      Alleged Debtor.        )
                                             )

    TAGNETICS INC.’S OPPOSITION TO MOTION TO COMPEL PRODUCTION OF
       DOCUMENTS FILED BY KAYSER VENTURES, LTD. AND S-TEK, INC.

       Tagnetics, Inc. (“Tagnetics”), by and through its undersigned counsel, hereby submits this

Opposition to the Motion to Compel Production of Documents that was filed by Kayser Ventures,

Ltd. (“KVL”), and S-Tek, Inc. (“S-Tek”) (collectively, the “Alleged Corporate Creditors”). As

discussed below, the Motion to Compel should be denied for several reasons, including the Alleged

Corporate Creditors did not comply with applicable rules and the parties’ settlement agreement

makes the need for discovery moot.

       As an initial matter, the Motion to Compel was filed in violation of Rule 37(a)(1) of the

Federal Rules of Civil Procedure and the Local Rules of this Court. Rule 37(a)(1) of the Federal

Rules of Civil Procedure1 requires that a motion to compel “include a certification that the movant

has in good faith conferred or attempted to confer with the person or party failing to make

disclosure or discovery in an effort to obtain it without court action.” Similarly, Rule 7026-1 of

the Local Rules of this Court provides that “[n]o objections, motions, applications or requests

related to discovery disputes shall be filed pursuant to the provisions of Rules 7026 through 7037

unless extrajudicial means for the resolution of the discovery dispute have been exhausted.” Local




1
 Rule 7037 of the Federal Rules of Bankruptcy Procedure makes Rule 37 of Federal Rules of Civil
Procedure applicable to bankruptcy proceedings.


{01341888-1}
Case 3:19-bk-30822       Doc 61    Filed 07/18/19 Entered 07/18/19 12:02:26            Desc Main
                                   Document     Page 2 of 6



Rule 7026-1(a) (emphasis added). Local Rule 7026-1 further requires that any motion compel

must include “an affidavit of the attorney setting forth what extrajudicial means have been

attempted to resolve the discovery dispute, including a statement that the movant has met in person

or by telephone with the opposing attorney, or has offered in writing to meet in person or by

telephone with the opposing attorney on one or more specific dates and the offer has been refused,

or that the movant has not received a written response to the offer.” Local Rule 7026-1(b). The

Alleged Corporate Creditors failed in this regard and did not comply either with Rule 37(a)(1) or

Local Rule 7026.

         A cursory review of the Motion to Compel reveals that no certification or affidavit

regarding good faith efforts to resolve this “dispute” was included in the motion. Indeed, the

Alleged Corporate Creditors did not undertake any good faith efforts to resolve this “dispute”

whatsoever, as there was no consultation or effort on the part of the Alleged Corporate Creditors

to discuss this potential “dispute.” The first time Tagnetics learned that there was any concern on

the part of the Alleged Corporate Creditors was when it received the Motion to Compel. Thus, for

this reason alone, the Motion to Compel is defective and, according to the Court’s Local Rules, it

must be denied.

         The Motion to Compel should be denied for other reasons as well. The Motion to Compel

implies that Tagnetics somehow acted in a nefarious manner by not producing documents to the

Alleged Corporate Creditors, stating that “no discovery whatsoever has been provided as of

7/10/19 by Tagnetics Inc.” The suggestion that Tagnetics deliberately refused to comply with its

discovery obligations is false. Indeed, there was no need for Tagnetics to produce documents to

the Alleged Corporate Creditors upon reaching a settlement with the Alleged Corporate Creditors,

as confirmed by email on June 28, 2019. See Exhibit 1 (Email string between counsel for Tagnetics



                                                2
{01341888-1}
Case 3:19-bk-30822        Doc 61     Filed 07/18/19 Entered 07/18/19 12:02:26             Desc Main
                                     Document     Page 3 of 6



and counsel for the Alleged Corporate Creditors). Notably, one of the conditions by the Alleged

Corporate Creditors to enter into the settlement agreement did not include production of documents

pursuant to the Agreed Order.

         The fact of the settlement is and was significant, as Tagnetics did not settle this case with

all the alleged creditors. Rather, three of the alleged creditors have not settled their claims with

Tagnetics, and the three alleged creditors who have not reached a settlement with Tagnetics

received Tagnetics’ document production in accordance with the Agreed Order. See Exhibit 2

(Email from Tagnetics’ counsel dated June 28, 2019 producing documents pursuant to Agreed

Order).2

         Thus, in light of settlement, which obviated the need for Tagnetics to produce documents

to the Alleged Corporate Creditors, and the Alleged Corporate Creditors’ silence about the need

for documents from Tagnetics since reaching the settlement, Tagnetics was surprised to receive

the Motion to Compel filed by the Alleged Corporate Creditors, which Tagnetics’ counsel did not

receive until after 4:30 on July 11, 2019. See Exhibit 3 (Email from the Alleged Corporate

Creditors’ counsel dated July 11, 2019, serving the Motion to Compel). Tagnetics responded

almost immediately, reminding the Alleged Corporate Creditors there was no need to produce the

documents in light of the settlement and, in any event, the Alleged Corporate Creditors never

communicated with Tagnetics in an effort to obtain the documents. See id. (Email from Tagnetics’

counsel to the Alleged Corporate Creditors’ counsel dated July 11, 2019).




2
  The allegation that KVL, one of the Alleged Corporate Creditors, is somehow harmed by not
directly receiving Tagnetics’ document production is further belied by the fact that the owner of
KVL, Kenneth Kayser, received Tagnetics’ document production on June 28, 2019, in his
individual capacity, as one of the parties that did not settle with Tagnetics. See Exhibit 2 (showing
Tagnetics’ document production was provided to Kenneth Kayser).

                                                   3
{01341888-1}
Case 3:19-bk-30822        Doc 61   Filed 07/18/19 Entered 07/18/19 12:02:26            Desc Main
                                   Document     Page 4 of 6



         Counsel for Tagnetics and the Alleged Corporate Creditors ultimately spoke by telephone,

and the Alleged Corporate Creditors agreed to withdraw their Motion to Compel within 24 hours

of receiving payment pursuant to the settlement agreement. The provision of settlement agreement

specifically provides:3

                Within twenty-four (24) hours of receipt of their respective portion of the
                Settlement Payment, any party to this Agreement that filed a motion to
                compel discovery, including, but not limited to, the motion to compel the
                production of documents filed by KVL and S-Tek on or about July 11, 2019,
                shall file an appropriate motion or other document with the court in which
                the Bankruptcy Proceeding is pending that advises the court that the motion
                to compel discovery is withdrawn as moot.

         The Alleged Corporate Creditors did not provide an executed copy of the settlement

agreement to Tagnetics until late afternoon on July 16, 2019.4 The Tagnetics representative who

signed the agreement was not available to sign the agreement on July 16 or 17, 2019. Tagnetics

has circulated a fully executed copy of the settlement agreement to the settling parties as of the

time of this filing, and Tagnetics expects to effectuate payment pursuant to the settlement

agreement by the close of business on July 18, 2019, or before the Status Conference on July 19,

2019.

         For these reasons, the Court should deny the Motion to Compel production of documents

filed by the Alleged Corporate Creditors.5



3
  The parties were in the process of finalizing the written terms of the settlement agreement, as
drafts had already been circulated when the Motion to Compel was filed. Thus, the parties agreed
to modify the settlement agreement further to provide for the withdrawal of the motion to compel.
4
  The lone individual who entered into a settlement with Tagnetics, Robert Strain, had previously
returned an executed copy of the settlement agreement.
5
  Tagnetics understands that, in the unlikely event that the settlement agreement somehow is not
finalized or performed, it is under an obligation to promptly produce to the Alleged Corporate
Creditors, and Mr. Strain, the documents it produced to the other alleged creditors who did not
reach a settlement with Tagnetics.

                                                 4
{01341888-1}
Case 3:19-bk-30822   Doc 61   Filed 07/18/19 Entered 07/18/19 12:02:26   Desc Main
                              Document     Page 5 of 6



                                      Respectfully submitted,

                                      /s/ Robert R. Kracht
                                      Robert R. Kracht (0025574)
                                      MCCARTHY, LEBIT, CRYSTAL & LIFFMAN CO., LPA
                                      101 West Prospect Avenue, Suite 1800
                                      Cleveland, Ohio 44115
                                      Telephone: (216) 696-1422
                                      Facsimile: (216) 696-1210
                                      Email: rrk@mccarthylebit.com

                                      and

                                      /s/ Stephen B. Stern
                                      Stephen B. Stern, Admitted Pro Hac Vice
                                      KAGAN STERN MARINELLO & BEARD, LLC
                                      238 West Street
                                      Annapolis, Maryland 21401
                                      Telephone: (410) 216-7900
                                      Facsimile: (410) 705-0836
                                      Email: stern@kaganstern.com

                                      Counsel for Alleged Debtor
                                      Tagnetics, Inc.




                                         5
{01341888-1}
Case 3:19-bk-30822       Doc 61    Filed 07/18/19 Entered 07/18/19 12:02:26             Desc Main
                                   Document     Page 6 of 6



                                CERTIFICATE OF SERVICE

         I hereby certify that on July 18, 2019, a copy of the foregoing Reply in Support of Motion
to Dismiss and Compel Arbitration was served (i) electronically on the date of filing through the
Court’s ECF System on all ECF participants registered in this case at the email address registered
with the court and (ii) electronically by email on counsel for Tagnetics, Inc., Stephen Stern, Esq.
(Stern@kaganstern.com), Douglas Draper, Esq. (ddraper@hellerdraper.com) and Leslie Collins,
Esq. (lcollins@hellerdraper.com), and (iii) by ordinary U.S. Mail on July 18, 2019 addressed to:

 Kenneth W Kayser                                Stephen Stern, Esq.
 PO Box 115                                      Kagan Stern Marinello & Beard, LLC
 Catawba, VA 24070                               238 West Street
                                                 Annapolis, Maryland 21401
 Ronald E. Early                                 Douglas S. Draper, Esq.
 6429 Winding Tree Drive                         Heller, Draper, Patrick, Horn
 New Carlisle, OH 45344                          650 Poydras Street, Suite 2500
                                                 New Orleans, LA 70130
 Jonathan Hager                                  Leslie A. Collins, Esq.
 842 Paint Bank Road                             Heller, Draper, Patrick, Horn
 Salem, VA 24153                                 650 Poydras Street, Suite 2500
                                                 New Orleans, LA 70130
 Robert Strain                                   Tagnetics, Inc.
 427 Artell Street                               3415 Route 36
 Marengo, IL 60152                               Piqua, OH 45356

 Bryan K. Stewart, Esq.
 104 West Main Street
 Tipp City, OH 45371


                                                     /s/ Robert R. Kracht
                                                     Robert R. Kracht (#0025574)




                                                 6
{01341888-1}
